


Deed of Trust and Security Agreement




THE STATE OF TEXAS

:ss

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF CHAMBERS

:ss

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.

That the undersigned, BLUE RIDGE REAL ESTATE COMPANY, a Pennsylvania
Corporation, hereinafter called Grantors (whether one or more), in consideration
of TEN AND NO/100 DOLLARS ($10.00) cash in hand paid by KENNETH D. MOORE,
hereinafter called Trustee, whose address is P.O. Drawer N, Anahuac, Texas
77514, the receipt of which payment is hereby acknowledged and confessed, and of
the debt and trust hereinafter mentioned have Granted, Bargained, Sold and
Conveyed, and by these presents do Grant, Bargain, Sell and Convey unto Trustee,
and unto the successor or substitute Trustee hereinafter provided, the following
described property situated in Chambers County, Texas, to-wit:

SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF FOR ALL INTENTS AND
PURPOSES;

together with all improvements thereon and hereafter placed thereon, and all
fixtures, materials, equipment, apparatus, and other property, real and
personal, now or hereafter installed on the above described property or the
improvements thereon which property upon installation becomes legally known as a
"fixture" under the common and/or statutory law of the State of Texas,
including, but not limited to, all heating, lighting, refrigeration, plumbing,
ventilating, incinerating, water-heating, cooking and air-conditioning
equipment, fixtures and appurtenances, window screens, window shades, Venetian
blinds, awnings, floor coverings and shrubbery and all renewals, replacements
and substitutions thereof and additions thereto, all of which said property and
fixtures shall be deemed to be a part of and affixed to the above described real
property; and all rents, income and profits arising from any part of the above
described property and the use thereof:

TO HAVE AND TO HOLD the above described property, together with all and singular
the rights, privileges, hereditaments and appurtenances thereunto in anywise
incident, appertaining or belonging (all of which is hereinafter called
premises) unto Trustee, and his successors or substitutes forever; and Grantors
hereby bind themselves, their heirs, successors and legal representatives, to
warrant and forever defend said premises unto Trustee, his successors and
substitutes, against every person whomsoever lawfully claiming or to claim the
same or any part thereof.

This conveyance is made in trust on the following trusts, terms and conditions,
and for the purpose of securing and enforcing the payment of an indebtedness, as
evidenced in part by a certain promissory note (hereinafter called Note) of even
date herewith in the principal sum of ONE MILLION FIFTY THOUSAND AND NO/100
DOLLARS ($1,050,000.00), being payable and bearing interest before and after
maturity thereof as therein specified, containing certain accelerating maturity
and attorney's fee collection clauses, as specified therein, executed by
Grantors and payable to the order of BARBERS HILL BANKING CENTER, a branch of
ANAHUAC NATIONAL BANK, (hereinafter, together with any subsequent holder of this
Note, called Beneficiary), in lawful money of the United States.

In addition to the Note, the indebtedness secured hereby shall cover and include
all other sums of money which may be hereafter paid and advanced by Beneficiary
under the terms and provisions of this Deed of Trust, which said sums of money
and the Note shall be hereinafter jointly called "indebtedness."

Grantors hereby expressly covenant and agree that:

1.

They will pay the Note secured hereby in accordance with the terms and
provisions thereof.

2. This Deed of Trust shall cover any and all rearrangements and renewals of the
indebtedness secured hereby and all extensions in the time of payment thereof.
Likewise, the execution of this Deed of Trust shall not impair or affect any
other security which may be given to secure the payment of the indebtedness
secured hereby, and all such additional security shall be considered as
cumulative. The taking of additional security, execution of partial release of
the security or any extension of time of payment of the indebtedness secured
hereby shall not diminish the force, effect, or lien of this Deed of Trust and
shall not affect or impair the liability of any maker, surety or endorser for
the payment of said indebtedness.

3. They will pay as same come due and before they become delinquent, all taxes,
assessments and other charges imposed, levied or assessed against the premises.

4. They will keep the premises in good condition and repair and will not commit
or permit any waste, impairment or deterioration of the same and generally will
not do any act by which the value of the above described premises may become
impaired. Neither shall any improvements or fixtures be altered, destroyed or
removed from said property without the written consent of Beneficiary.





--------------------------------------------------------------------------------

5. As additional security for the payment of the Note and all sums to become due
under this Deed of Trust, Grantors hereby assign to Beneficiary all rents,
revenues, and incomes from the premises, including all rents, revenues, bonus
money, royalties, rights and benefits accruing to Grantors under all present and
future oil, gas, and mineral leases on said premises. On default in the prompt
payment of any sums secured by this Deed of Trust, Beneficiary, or any Agent of
Beneficiary, shall have the right, but not the obligation, to demand, collect,
receive, sue for and recover in its own name all such presently owing or future
rents, revenues, and incomes and to apply the same to the payment of the
indebtedness secured hereby, after first deducting therefrom all expenses of
collection. On such default, Beneficiary shall also have the right to take
possession of the premises, remove all persons therefrom and rent the same for
the account of Grantors. (Likewise, on such default, Beneficiary shall be
entitled to have a receiver appointed without notice to Grantors and without
regard to the valuation of said premises or the solvency or insolvency of
Grantors or any other person liable for any part of the indebtedness secured
hereby.)

6. Grantors will keep the premises insured against such hazards and in such
companies, forms and amounts as may be required by Beneficiary. All such
insurance policies shall contain loss payable clauses payable to Beneficiary as
its interest may appear, and all insurance policies and renewals thereof shall
be delivered to Beneficiary immediately upon issuance thereof, together with
receipts showing payment of all premiums thereon. Beneficiary shall have the
right to collect and receive all money that may become payable and collectable
on all such policies (whether through loss or damage to the premises, or
otherwise) and Beneficiary, upon collection of any such proceeds may, at its
option, after deducting a reasonable collection expense, use or apply the funds
so collected to any or a combination of the following, to-wit: (i) use of such
proceeds in full or in part by Beneficiary for the rebuilding and restoration of
any part of the damaged or destroyed premises; (ii) release of such funds in
full or in part in a lump sum or in installments to Grantors for their use in
rebuilding and restoration of any part of the damaged or destroyed premises;
(iii) release of such funds in full or in part to Grantors without restriction
on their use; or (iv) application of such funds in full or in part to the
indebtedness secured hereby, even though such indebtedness may not be due
according to its terms. In the event Beneficiary elects to apply any of such
funds under the provisions of item (iv) above, Beneficiary shall have the option
to apply such funds as a prepayment of the last installments due and payable
under the aforementioned note, and Grantors shall be liable to continue the
required payments set forth in such note without any reduction therein by reason
of such prepayment, or Beneficiary may apply such funds to any delinquent
installments owing on such note or as a prepayment of the next installments or
principal, interest or principal and interest due and payable on such note, or
to any combination of such delinquent and/or future installments due on such
note. Any such money held by Beneficiary for rebuilding or restoration shall be
held without payment or allowance of interest. This provision shall not create
any duty on the part of the Beneficiary to collect insurance proceeds and the
Beneficiary shall not be responsible for the failure to collect the same
regardless of the cause of such failure.

7. If Grantors fail to pay before delinquency all taxes, assessments and other
charges imposed, levied or assessed against said property or to maintain the
insurance coverage, all as herein provided Beneficiary may, at its option and
without waiver of any other rights granted by this Deed of Trust for breach of
the covenants contained herein, procure and pay for any such insurance coverage
and pay any such taxes, assessments and other charges, including any sums that
may be necessary to redeem the premises from tax sale, without obligation to
inquire into the validity of any such taxes, assessments, charges and tax sales,
the receipts of the proper officers being conclusive evidence of the validity
and amount thereof. All amounts so paid by Beneficiary shall immediately become
due to Beneficiary, together with interest thereon from the first day of the
calendar month in which such payments were made at the rate provided in the Note
secured hereby, and all such amounts shall be added to and become a part of the
indebtedness secured by this Deed of Trust.

8. Grantors will not suffer or permit any lien superior or equal to the lien
created hereby to attach to or be enforced against the premises.

9. If any part of the premises shall be taken for public use under the power of
eminent domain, Beneficiary shall have the right to receive and collect all
amounts and damages awarded by such condemnation proceedings and apply the same
on the last maturing installments of the indebtedness secured hereby.

10. Beneficiary may deal with any subsequent owner or successors in interest of
the premises or any part thereof without notice to Grantors and without limiting
or discharging the liability of Grantors under this Deed of Trust and the
indebtedness secured hereby. Sale of the premises, forbearance by Beneficiary or
extensions of the time of payment of the indebtedness secured hereby shall not
operate to release, discharge, modify, change or affect the original liability
of Grantors in whole or in part under this Deed of Trust or the note secured
hereby.

11. Grantors expressly waive and renounce the benefit of all present and future
laws providing for any appraisement before sale of any of the property covered
by this Deed of Trust, commonly known as "appraisement law", and all present and
future laws extending in any manner the time for enforcement of collection of
the indebtedness secured hereby commonly known as "stay laws" and "redemption
laws".

12. If, subsequent to the execution and delivery of this Deed of Trust, it
should be ascertained that there is a defect in the title of Grantors to the
premises, or that there is a lien of any nature whatsoever on any part of the
premises, which is equal or superior in rank to the lien granted by this
instrument, or if a homestead claim is asserted to any part of the premises
adverse to this trust, or if Grantors or any subsequent owner of the premises
become insolvent or bankrupt, or a receiver be appointed for their property, or
a petition for reorganization be filed against Grantors, then in any such event
Beneficiary shall have the right to declare the indebtedness secured hereby at
once due and payable without demand or notice, and the lien granted by this Deed
of Trust may be foreclosed.

13. (a) If the indebtedness secured hereby is fully paid in accordance with the
terms and provisions of this instrument and Note, and if the covenants and
agreements contained herein are kept and performed, then this conveyance shall
become null and void and shall be released at the expense of Grantors;
otherwise, the same shall remain in full force and effect; and if default is
made in the payment of any part of the indebtedness secured hereby or in the
performance of any of the covenants and agreements contained in this instrument
or in the Note, then the entire indebtedness secured hereby shall, at once or at
any time thereafter while any part of said indebtedness remains unpaid, at the
option of the Beneficiary, become due and payable without demand or notice,
notice of intent to accelerate the maturity of the indebtedness being hereby
expressly waived by Grantors, and it shall thereupon be the duty of the above
named Trustee,

2





--------------------------------------------------------------------------------

or his successors or substitute, as hereinafter provided, to enforce this trust
at the request of Beneficiary (which request shall be presumed) and to sell the
premises with or without first having taken possession of the same and in whole
or in part, as the acting Trustee may elect, (all rights to a marshalling of
assets by Grantors being expressly waived hereby) to the highest bidder for cash
at public auction at the Courthouse door of the County in which said premises
are situated on the first Tuesday of any month between the hours of 10 A.M. and
4 P.M., after giving notice of the time, place and terms of sale and the
premises to be sold by posting or causing to be posted written or printed
notices thereof for at least twenty-one (21) consecutive days prior to the date
of said sale at the County Courthouse door of each County in which any part or
portion of the premises are located. In addition, Beneficiary or its Attorney
shall at least 21 days preceding the date of sale serve written notice of the
proposed sale by certified mail on Grantors and each debtor obligated to pay
such debt according to the records of such holder. Service of such notice shall
be completed upon deposit of the notice, enclosed in a postpaid wrapper,
properly addressed to the Grantors and any other such debtor at the most recent
address as shown by the records of the holder of the debt, in a post office or
official depository under the care and custody of the United States Postal
Service. The affidavit of any person having knowledge of the facts to the effect
that such service was completed shall be prima facie evidence of the fact of
service. Said notices may be posted by the acting Trustee or by any person
chosen by him. After such sale, the acting Trustee shall make due conveyance
with general warranty to the purchaser or purchasers, and the Grantors bind
themselves, their heirs and legal representatives to warrant and forever defend
the title of such purchaser or purchasers.

(b) The proceeds from any such sale shall be applied by the acting Trustee as
follows:

FIRST: To the payment of all expenses of advertising, selling and conveying said
premises, including a commission to the acting Trustee of five per cent (5%) of
the amount of the unpaid indebtedness secured hereby.

SECOND: To the payment to Beneficiary of all unpaid indebtedness and accrued
interest to the date of sale. Any abstract of title to the premises furnished in
connection with this loan shall be delivered and become the property of the
purchaser at said sale.

THIRD: The balance, if any, shall be paid to Grantors.

(c) The acting Trustee hereunder shall have the right to sell the premises in
whole or in part and in such parcels and order as he may determine, and the
right of sale hereunder shall not be exhausted by one or more sales, but
successive sales may be had until all of the premises have been legally sold.
Likewise, Beneficiary may become the purchaser at any such sale if it is the
highest bidder.

(d) It shall not be necessary for the acting Trustee to have constructively in
his possession any part of the property covered by this Deed of Trust, and the
title and right of possession of said property shall pass to the purchaser or
purchasers at such sale as fully as if the same had been actually present and
delivered. Likewise, on foreclosure of this Deed of Trust whether by power of
sale herein contained or otherwise, Grantors, or any person claiming any part of
the premises by, through or under Grantors, shall not be entitled to a
marshalling of said premises or a sale in inverse order of alienation.

(e) The recitals and statements of fact contained in any conveyance to the
purchaser or purchasers at any such sale shall be prima facie evidence of the
truth of such facts, and all prerequisites and requirements necessary to the
validity of any such sale shall be presumed to have been performed.

(f) Any sale under the powers granted by this Deed of Trust shall be a perpetual
bar against Grantors, their heirs, successors, assigns and legal
representatives.

14. In the event of a foreclosure under the powers granted by this Deed of
Trust, Grantors, and all other persons in possession of any part of the
premises, shall be deemed tenants at will of the purchaser at such foreclosure
sale and shall be liable for a reasonable rental for the use of said premises;
and if any such tenants refuse to surrender possession of said premises upon
demand, the purchaser shall be entitled to institute and maintain the statutory
action of forcible entry and detainer and procure a writ of possession
thereunder, and all damages sustained by reason thereof are hereby expressly
waived.

15. In case of the death, inability, refusal or incapacity of the herein named
Trustee to act, or at the option of the Beneficiary at any time and without
cause or notice, a successor or substitute Trustee may be named, constituted and
appointed. Successor or substitute trustees may be named, constituted and
appointed without procuring the resignation of the former trustee and without
other formality than the execution and acknowledgement by Beneficiary of a
written instrument (which instrument, if Beneficiary is a corporation, shall be
executed by the President or any Vice President and attested by the Secretary or
any Assistant Secretary with the corporate seal affixed and without the
necessity of any action by the Board of Directors authorizing such appointment)
appointing and designating such successor or substitute trustee and filing the
same for record in the County where the premises are to be sold, whereupon such
successor or substitute trustee shall become vested with and succeed to all of
the rights, titles, privileges, powers and duties of the Trustee named herein.
Such right of appointment of a substitute or successor trustee shall exist as
often and whenever from any of said causes the original or successor or
substitute trustee cannot or will not act or has been removed as herein
provided. Any act authorized or required to be performed under this Deed of
Trust by Trustee, a successor or substitute trustee, may be performed by such
Trustee, successor or substitute Trustee in person or by and through his duly
appointed and authorized Agent and Attorney-in-Fact, acting under Power of
Attorney duly filed in the office of the County Clerk of the County in which the
aforementioned real property, or any part thereof, is located.

16. This Deed of Trust and the Note have been executed and delivered in the
State of Texas and are to be construed and enforced in accordance with the laws
of the State of Texas. If any terms or provisions contained herein are in
conflict with the laws of the State of Texas, or would operate to invalidate
this Deed of Trust, such terms and provisions shall be held for naught, but the
remainder of the terms and provisions shall remain in full force and effect.

17. This instrument shall be deemed to be and may be enforced from time to time
as a Deed of Trust, Security Agreement, Assignment, Contract· or Assignment of
Rentals and from time to time as anyone or more thereof.

18. If the lien created by this Deed of Trust shall be invalid or unenforceable
as to any part of the indebtedness secured hereby, the unsecured portion of said
indebtedness shall be completely paid and liquidated prior to the payment and
liquidation of the remaining and secured portion of said indebtedness, and all
payments made on said indebtedness shall be considered to have been first paid
on and applied to the complete payment and liquidation of that portion of the

3




--------------------------------------------------------------------------------

indebtedness which is not secured by the lien of this Deed of Trust.

19. Grantors shall create a fund or reserve for the payment of all insurance
premiums, taxes and assessments against the premises by paying to Beneficiary
contemporaneously with the installments of principal and interest on the Note a
sum equal to the premiums that will next become due and payable on the hazard
insurance policies covering the premises, plus taxes and assessments next due on
the premises, as estimated by Beneficiary, less all sums paid therefore, divided
by the number of months to elapse before one month prior to the date when such
premiums, taxes and assessments will become due, such sums to be held by
Beneficiary without interest for the purpose of paying such premiums, taxes and
assessments. Any excess reserve shall, at the discretion of Beneficiary, be
credited by Beneficiary on subsequent payments to be made by Grantors, and any
deficiency shall be paid by Grantors to Beneficiary on or before the date when
such premiums, taxes and assessments shall be due. Transfer of legal title to
the premises shall automatically transfer to the new owner the beneficial
interest in all existing hazard insurance policies covering the premises and all
claims for losses then existing under such policies together with all sums
deposited under the provisions of this paragraph.

20. Grantors covenant and bind themselves to make no conveyances whatsoever, in
connection with the exploration of Gas and Oil or other Minerals on the subject
property and that they themselves, will refrain from such activity and that they
will prosecute any cause or causes of action diligently and to final conclusion
arising from damages to the subject property resulting from the exploration for
Gas and Oil or other Minerals located in such a manner as to cause damages to
the subject property, which are recoverable in law or in equity under the laws
of this State, applying the proceeds to the mortgage debt; provided, however,
that the Grantors, with the consent of the Beneficiary, may make such
settlements out of court as may be deemed just and equitable by the parties
concerned.

21. Upon request of Beneficiary, Grantors will promptly correct any defect which
may be discovered after the execution and delivery of this instrument, in the
Note or Notes or other documents executed in connection herewith, in the
execution or acknowledgment hereof or thereof, or in the description of the
property covered hereby, and will execute, acknowledge and deliver such other
assurances and instruments as shall in the opinion of Beneficiary be necessary
or proper to convey and assign to Trustee all the secured property herein
conveyed or assigned, or intended so to be, and/or necessary or proper to
evidence the indebtedness hereby secured.

22. (a) Grantors specifically covenant and agree that so long as any part of the
indebtedness remains unpaid and secured hereby ,that the property herein
described (or any part thereof or interest therein) shall not be conveyed or
made subject to any conveyance or contract to convey, nor shall the legal or
equitable ownership of a title to the property herein described become vested in
any person other than the Grantors without the prior written consent of the
holder of the Note above described.

(b) In the event the Grantors herein should transfer or attempt to transfer the
property herein conveyed by Deed, Contract for Deed or otherwise, without the
prior written consent of the Beneficiary, then the said aggregate sum mentioned
in said Note or Notes and this Deed of Trust may, at any time thereafter, at the
option of Beneficiary, be declared immediately due and payable without regard to
any default under the provisions of such Note or any other provision hereof, and
without any notice to Grantors reflecting Beneficiary's intent to accelerate the
maturity of such Note or Notes, and such indebtedness shall thereupon become
immediately due and payable as fully and completely as if said aggregate sum was
originally stipulated to be paid on such date, anything in said Note or Notes or
herein to the contrary notwithstanding.

23. It is further agreed and covenanted that in the event the mortgagor fails to
comply with the above covenants, Beneficiary, at its option and without any
preliminary notice to Grantors of its intent to do so, may declare the debt
immediately due and payable and may proceed against the security in the same
manner as if there had been default in the payment of the Note.

24. If any given monthly payment is not received by Beneficiary on or within 15
days of the due date thereof, then a late charge not to exceed 5% of the entire
payment, including any payments to the escrow account, will be charged.

25. It is expressly agreed, all other things herein or in any other note or
instrument of indebtedness secured hereby to the contrary notwithstanding, that
nothing herein contained, nor in any such note or instrument secured hereby,
shall be so construed, or shall so operate in any event, so as to require
Grantors to pay interest on the indebtedness secured hereby, or on any other
liability or indebtedness now existing, or hereafter to exist and secured
hereby, at a rate greater than the highest lawful rate of interest permitted by
the laws then in force and governing this transaction for the period of time
that same remains unpaid. In the event that interest higher than the lawful rate
should ever be collected by Beneficiary on such indebtedness, Beneficiary shall
have the option upon discovery of such fact to either (i) rebate the interest so
collected which is in excess of the lawful rate to Grantors or (ii) credit such
amount to the unpaid principal balance of the indebtedness secured hereby.

26. Without limiting any of the provisions of this instrument, Grantors, as
Debtors, and referred to in this paragraph as "Debtors" (whether one or more),
expressly grant unto the holder of the indebtedness described herein, as Secured
Party (and in this paragraph called "Secured Party", whether one or more), a
security interest in all the properties hereinabove described (including both
those now and those hereafter existing) to the full extent that such properties
may be subject to the Uniform Commercial Code of the state or states where such
properties are situated. The security interest granted hereby also covers and
includes all contract rights with respect to said properties and all products
and proceeds of said properties (said properties, contract rights, products and
proceeds being hereinafter collectively referred to as the "collateral" for the
purposes of this paragraph). Debtors covenant and agree with Secured Party that:

(a) In addition to and cumulative of any ether remedies granted in this
instrument to Secured Party or Trustee, Secured Party or Trustee may, in event
of default, proceed under said Uniform Commercial Code as to all or any part of
the Collateral and shall have and may exercise with respect to the Collateral
all rights, remedies and powers of a secured party under said Uniform Commercial
Code, including, without limitation, the right and power to sell, at public or
private sale or sales, or otherwise dispose of, lease or utilize the Collateral
and any part of parts thereof in any manner authorized or permitted under said
Uniform Commercial Code after default by a Debtor, and to apply the proceeds
thereof toward payment of any cost and expenses and attorney's fees and legal
expenses thereby incurred by Secured Party, and toward payment of the
indebtedness described in this instrument in such order or manner as Secured
Party may elect. Among the rights of Secured Party in the event of default, and
without limitation, Secured Party shall have the right to take possession of the
Collateral and to enter upon any premises where the same may be situated for
such purpose without

4





--------------------------------------------------------------------------------

being deemed guilty of trespass and without liability for damages thereby
occasioned, and to take any action deemed necessary or appropriate or desirable
by Secured Party, at its option and in its discretion, to repair, refurbish or
otherwise prepare the Collateral for sale, lease or other use or disposition as
herein authorized. To the extent permitted by law, Debtors expressly waive any
notice of sale or other disposition of the Collateral and any other rights or
remedies of a debtor or formalities prescribed by law relative to sale or
disposition of the Collateral or exercise of any other right or remedy of
Secured Party existing after default hereunder; and to the extent any such
notice is required and cannot be waived, Debtors agree that if such notice is
mailed, postage prepaid, to Debtors at the address designated at the end of this
Security Agreement at least five (5) days before the time of the sale or
disposition, such notice shall be deemed reasonable and shall fully satisfy any
requirements for giving of said notice.

(b) Secured Party is expressly granted the right, at its option, to transfer at
any time to itself or its nominee the Collateral, or any part thereof, and to
receive the monies, income, proceeds or benefits attributable or accruing
thereto and to hold the same as security for the indebtedness or to apply it on
the principal and interest or other amounts owing on any of the indebtedness,
whether or not then due, in such order or manner as Secured Party may elect. All
rights to marshalling of assets of Debtors, including any such rights with
respect to the Collateral, are hereby waived.

(c) All recitals in any instrument of assignment or any other instrument
executed by Secured Party incident to sale, transfer, assignment, lease or other
disposition or utilization of the Collateral or any part thereof hereunder shall
be full proof of the matters stated therein, and no other proof shall be
required to establish full legal propriety of the sale or other action or of any
fact, condition or thing incident thereto, and all prerequisites of such sale or
other action and of the fact, condition or thing incident thereto shall be
presumed conclusively to have been performed or to have occurred.

(d) Secured Party may require Debtors to assemble the Collateral and make it
available to Secured Party at a place to be designated by Secured Party that is
reasonably convenient to both parties. All expenses of retaking, holding,
preparing for sale, lease or other use or disposition, selling, leasing or
otherwise using or disposing of the Collateral and the like which are incurred
or paid by Secured Party as authorized or permitted hereunder, including also
all attorney's fees, legal expenses and costs, shall be added to the
indebtedness secured by this instrument and Debtor shall be liable therefore.

(e)

Should Secured Party elect to exercise its rights under said Uniform Commercial
Code as to part of the

personal property or fixtures described herein, this election shall not preclude
Secured Party or Trustee from exercising the rights and remedies granted to the
preceding paragraphs of this instrument as to the remaining personal property or
fixtures.

(f)

Secured Party may, at its election, at any time after delivery of this
instrument, sign one or more copies

hereof in order that such copies may be used as a financing statement under said
Uniform Commercial Code. Said signature by Secured Party may be placed between
the last sentence of this instrument and Debtor's acknowledgment or may follow
Debtor's acknowledgment. Secured Party's signature need not be acknowledged and
is not necessary to the effectiveness hereof as a deed of trust, mortgage,
assignment, pledge or security agreement.

(g)

So long as any amount remains unpaid on any indebtedness described herein,
Debtors will not execute

and there will not be filed in any public office any financing statement or
statements affecting the Collateral other than financing statements in favor of
Secured Party hereunder, unless prior written specific consent and approval of
Secured Party shall have been first obtained.

MAILING ADDRESS OF BENEFICIARY

MAILING ADDRESS OF GRANTOR:

(SECURED PARTY):

(DEBTOR)




P.O. Box 2155

P.O. Box 707

Mont Belvieu, Texas 77580

Blakeslee, Pennsylvania 18610

(h) Secured Party is authorized to file in any jurisdiction where Secured Party
deems it necessary, a financing statement or statements, and at the request of
Secured Party, Debtors will join Secured Party in executing One or more
financing statements pursuant to said Uniform Commercial Code in form
satisfactory to Secured Party, and will pay the cost of filing or recording this
instrument as a financing statement, in all public offices at any time and from
time to time whenever filing or recording of any financing statement or of this
instrument is deemed by Secured Party to be necessary or desirable.

(i) Debtors further warrant and represent to Secured Party that, except for the
security interest granted hereby in the Collateral, Debtors are the owners and
holders of the Collateral, free of any adverse claim, security interest or
encumbrance, and Debtors agree to defend the Collateral against all claims and
demands of any person at any time claiming the same or any interest therein.
Debtors further warrant and represent that they have not heretofore signed any
financing statement and no financing statement signed by Debtors is now on file
in any public office except those statements, true and correct copies of which
have been delivered to Secured Party.

27. It is understood and agreed that the proceeds of the Note to the extent that
the same are utilized to take up any outstanding liens and charges against the
lands described herein or any portion thereof have been advanced by Beneficiary
at Grantor's request and upon Grantor's representation that such amounts are due
and payable. Beneficiary shall be subrogated to any and all right, superior
titles, liens and equities owned or claimed by any owner or holder of said
outstanding liens however remote regardless of whether said liens are required
by assignment or are released by the holder hereof upon payment.

28. The covenants and agreements herein contained shall inure to the benefit of
and be binding upon the respective heirs, successors, assigns, and legal
representatives of the parties hereto. Whenever used, the singular number shall
include the plural, the plural the singular, and the use of any gender shall be
applicable to all genders.

29. Definitions. For the purpose of this Deed of Trust, Grantor, Beneficiary and
Trustee agree that, unless the context otherwise specifies or requires, the
following terms shall have the meaning herein specified:

A. "Governmental Authority" shall mean the United States, the state, the county,
the city or any other

5




--------------------------------------------------------------------------------

political subdivision in which the Mortgaged property is located, and any other
political subdivision, agency, or instrumentality exercising jurisdiction over
Grantor or the Mortgaged Property.

B. "Governmental Requirements" shall mean all laws, ordinances, rules and
regulations of any Governmental Authority applicable to Grantor or the Mortgaged
Property.

C. "Hazardous Materials shall mean (a) any "hazardous waste" as defined by the
Resource Conservation and Recovery Act of 1976 (42 D.S.C. Section 6901 et seq.),
as amended from time to time, and regulations promulgated thereunder; (b) any
"hazardous substance" as defined by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 D.S.C. Section 9601 et seq.)
("CERCLA"), as amended from time to time, and regulations promulgated
thereunder; (c) asbestos; (d) polychlorinated biphenyls; (e) underground storage
tanks, whether empty, filled or partially filled with any substance; (f) any
substance the presence of which on the Mortgaged Property is prohibited by any
Governmental Requirements; and (g) any other substance which by any Governmental
Requirements requires special handling or notification of any federal, state or
local governmental entity in its collection, storage, treatment, or disposal.

D. "Hazardous Materials Contamination" shall mean the contamination (whether
presently existing or hereafter occurring) of the buildings, improvements,
facilities, soil, groundwater, air or other elements on or of the Mortgaged
Property by Hazardous Materials, or the contamination of the buildings,
improvements, facilities, soil, groundwater, air or other elements on or of any
other property as a result of Hazardous Materials at any time (whether before or
after the date of this Deed of Trust) emanating from the Mortgaged Property.

Grantor's Warranties. Grantor hereby represents and warrants that:

A. To Grantor's knowledge, no Hazardous Materials are now located on the
Mortgaged Property, and neither Grantor nor, to Grantor's knowledge, any other
person has ever caused or permitted any Hazardous Materials to be placed, held,
located or disposed of on, under or at the Mortgaged Property or any part
thereof;

B. No part of the Mortgaged Property is being used or, to the knowledge of
Grantor, has been used at any previous time for the disposal, storage,
treatment, processing or other handling of Hazardous Materials, nor is any part
of the Mortgaged Property affected by any Hazardous Materials Contamination;

C. To the best of the Grantor's knowledge and belief, no property adjoining the
Mortgaged Property is being used, or has ever been used at any previous time,
for the disposal, storage, treatment, processing or other handling of Hazardous
Materials nor is any other property adjoining the Mortgaged Property affected by
Hazardous Materials Contamination;

D. To Grantor's knowledge, no investigation, administrative order, consent order
and agreement, litigation or settlement with respect to Hazardous Materials or
Hazardous Materials Contamination is proposed, threatened, anticipated or in
existence with respect to the Mortgaged Property. The Mortgaged Property is not
currently on, and to Grantor's knowledge, has never been on, any federal or
state "Superfund" or "Superlien" list.

Grantor's Covenants. Grantor agrees to (a) give notice to Beneficiary
immediately upon Grantor's acquiring knowledge of the presence of any Hazardous
Materials on the Mortgaged Property or of any Hazardous Materials Contamination
with a full description thereof; (b) promptly comply with any Governmental
Requirements requiring the removal, treatment or disposal of such Hazardous
Materials or Hazardous Materials Contamination and provide Beneficiary with
satisfactory evidence of such compliance; and (c) provide Beneficiary, within
thirty (30) days after demand by Beneficiary, with a bond, letter of credit or
similar financial assurance evidencing to Beneficiary's satisfaction that the
necessary funds are available to pay the cost of removing, treating and
disposing of such Hazardous Materials or Hazardous Materials Contamination and
discharging any assessments which may be established on the Mortgaged Property
as a result thereof.

Site Assessments. Beneficiary (by its officers, employees and agents) at any
time and from time to time, either prior to or after the occurrence of an Event
of Default, may contract for the services of persons (the "Site Reviewers") to
perform environmental site assessments ("Site Assessments") on the Mortgaged
Property for the purpose of determining whether there exists on the Mortgaged
Property any environmental condition which could reasonably be expected to
result in any liability, cost or expense to the owner, occupier or operator of
such Mortgaged Property arising under any state, federal or local law, rule or
regulation relating to Hazardous Materials. The Site Assessment may be performed
at any time or times, upon reasonable notice, and under reasonable conditions
established by Grantor which do not impede the performance of the Site
Assessments. The Site Reviewers are hereby authorized to enter upon the
Mortgaged Property for such purposes. The Site Reviewers are further authorized
to perform both above and below the ground testing for environmental damage or
the presence of Hazardous Materials on the Mortgaged Property and such other
tests on the Mortgaged Property as may be necessary to conduct the Site
Assessments in the reasonable opinion of the Site Reviewers. Grantor will supply
to the Site Reviewers such historical and operational information regarding the
Mortgaged Property as may be reasonable requested by the Site Reviewers to
Facilitate the Site Assessments and will make available for meetings with the
Site Reviewers appropriate personnel having knowledge of such matters. On
request, Beneficiary shall make the results of such Site Assessments fully
available to Grantor, which (prior to an Event of Default) may at its election
participate under reasonable procedures in the direction of such Site
Assessments and the description of tasks of the Site Reviewers. The cost of
performing such Site Assessments shall be paid by Grantor upon demand of
Beneficiary and any such obligations shall be Indebtedness secured by this Deed
of Trust.

Indemnification. Regardless of whether any Site Assessments are conducted
hereunder, if any Event of Default shall have occurred and be continuing or any
remedies in respect of the Mortgaged Property are exercised by Beneficiary,
Grantor shall defend, indemnify and hold harmless Beneficiary and Trustee from
any and all liabilities (including strict liability), actions, demands,
penalties, losses, costs or expenses (including, without limitation, attorneys'
fees and expenses, and remedial costs), suits, costs of any settlement or
judgment and claims of

6





--------------------------------------------------------------------------------

any and every kind whatsoever which may now or in the future (whether before or
after the release of this Deed of Trust) be paid, incurred or suffered by or
asserted against Beneficiary or Trustee by any person or entity or governmental
agency for, with respect to, or as a direct or indirect result of, the presence
on or under, or the escape, seepage, leakage, spillage, discharge, emission or
release from the Mortgaged Property of any Hazardous Materials or any Hazardous
Materials Contamination or arise out of or result from the environmental
condition of the Mortgaged Property or the applicability of any Governmental
Requirements relating to Hazardous Materials (including, without limitation,
CERCLA or any federal, state or local so-called "Superfund" or "Superlien" laws,
statute, law, ordinance, code, rule, regulation, order or decree), unless caused
by Beneficiary or Trustee or caused by a third party after Grantor is no longer
the owner of the Mortgaged Property. The representations, covenants, warranties
and indemnifications contained in this Section 29 shall survive the release of
this Deed of Trust.

Beneficiary's Right to Remove Hazardous Materials. Beneficiary shall have the
right, but not the obligation, prior to subsequent to an Event of Default,
without in any way limiting Beneficiary's other rights and remedies under this
Deed of Trust, to enter onto the Mortgaged Property or to take such other
actions as it deems necessary or advisable to clean up, remove, resolve or
minimize the impact of, or otherwise deal with, any Hazardous Materials or
Hazardous Materials Contamination on the Mortgaged Property following receipt of
any notice from any person or entity asserting the existence of any Hazardous
Materials or Hazardous Materials Contamination pertaining to the Mortgaged
Property or any part thereof which, if true, could result in an order, suit,
imposition of a lien on the Mortgaged Property, or other action and/or which, in
Beneficiary's sole opinion, could jeopardize Beneficiary's security under this
Deed of Trust. All costs and expenses paid or incurred by Beneficiary in the
exercise of any such rights shall be Indebtedness secured by this Deed of Trust
and shall be payable by Grantor upon demand.

30. Grantors understand and agree that (i) Beneficiary's document retention
policy involves the imaging of executed loan documents and the destruction of
the paper originals, and (ii) Grantors waive any right that they may have to
claim that the imaged copies of the loan documents are not originals.

EXECUTED, this 22nd day of May, A.D., 2009.

BLUE RIDGE REAL ESTATE COMPANY, a Pennsylvania Corporation

By: /s/ Eldon D. Dietterick

ELDON D. DIETTERICK, Executive Vice President







SINGLE OR CORPORATE ACKNOWLEDGMENT




STATE OF

COUNTY OF




BEFORE ME, the undersigned authority, on this day personally appeared ELDON D.
DIETTERICK, Executive Vice President, a Pennsylvania Corporation, known to
me/proved to me through Driver's License, to be the person whose name is
subscribed to the foregoing instrument and acknowledged to me that he executed
the same for the purposes and consideration therein expressed, on behalf of said
company and in the capacity therein stated.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this, the 22nd (day of May, A.D., 2009.




COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

John E. Riley, Notary Public

Kidder Twp., Carbon County

My Commission Expires May 14, 2011

Member, Pennsylvania Association of Notaries

/s/ John E. Riley

NOTARY PUBLIC













7



